FBICK, J.
(concurring).
I concur with Ur. Justice McCaRty, and shall briefly state the principal reasons that have impelled me to arrive at such a conclusion.
The contention that the ultimate fact of what constituted the consideration for the note sued on was not found, in view of the facts and circumstances of this case, is, in my judgment, without merit. The action was founded on a negotiable instrument. The only defense interposed, and this in general terms merely, was want of consideration. The material contested issue, and the only one that required judicial determination, was whether the note was based upon a sufficient consideration. The following facts and inferences or deduction which induced the execution and delivery of the note in- question are undisputed, namely, that the sum of one hundred and six thousand, two hundred and fifty dollars had been, in some way, abstracted from the bank; that by reason thereof the necessary banking capital was impaired; that this impairment, if known, might, and probably would, induce a run on the bank by its depositors, and thus the bank’s existence would be threatened, if not destroyed; that both the appellant and Mr. Cornick were not only interested in the bank as officers, but they had a direct pecuniary interest in maintaining its financial integrity; that by adding at once the sum of sixty-three thousand, two hundred and fifty dollars to .the, banking capital, of which amount the note in *200question represented, thirteen thousand, two hundred and fifty dollars, the amount required by law would be restored, the financial integrity of the bank maintained, and in all probability the bank would continue in business as before and all interest therein would be kept intact. The question whether, from these facts and inferences or deductions, a court was authorized to find that the note was founded upon a sufficient consideration, was therefore in the nature of a legal conclusion rather than a finding of fact with regard to what constituted the consideration for the note.
Generally speaking, as Mr. Blackstone says, “this thing, which is the price or motive of the contract, we call the consideration.” (Cooley’s Blackstone [3d Ed.], bottom p. 586.) From the foregoing facts the motive of McCornick and appellant that induced the payment of fifty thousand dollars by the one and the making and delivery of the note by the other is so palpable that it requires no discussion. Maintaining the financial integrity of the bank and preventing the probability of a run thereon by the depositors, and in that way preserving intact the interests of both McCornick and appellant, to my mind, constituted ample consideration to support the appellant’s promise to pay. Under such circumstances, the court, therefore, could only have found the facts out of which the actual consideration arose'or sprang. These facts, as I have shown, were not in dispute, and hence nothing was really necessary for the court to do save to declare the legal deduction from the conceded facts. This, in legal effect, is just what the court did.
It may be that, if the appellant had requested specific findings with respect to the facts which I have detailed, the court would have made them; but, even if the court had not done so, I cannot see in what way the appellant has been prejudiced in any substantial right. The error, if any, in view of the circumstances, would, at most, have been technical and not substantial. This court should not reverse cases unless a substantial right of the complaining party has either been disregarded or invaded. In my judgment ap*201pellant bas shown no cause whatever why the judgment should be reversed.
The suggestion that the transaction between MeCornick and appellant in legal effect amounted to no more than if A. had agreed with B. that A. would advance D. a certain sum of money if B. would also advance D. a certain sum, and that, if A. complied with his promise but B. failed to do so, therefore D. could not enforce B.’s promise, in my judgment, reflects neither the facts nor the circumstances of this case. Let me state a case which, in my judgment, is nearer like the case in hand. Suppose A. and B. are creditors of D., and suppose further that, because of a sudden and unlooked for loss of a large sum of money, D. is threatened with bankruptcy unless he can obtain a certain sum of money from some source with which to maintain his financial integrity and to prevent his creditors from forcing a sale at ruinous prices of his property and assets. Suppose, now, that A., under such circumstances, proposes to B. that, in order to maintain D.’s financial integrity and to preserve his business from ruin, and in that way also to preserve intact A.’s and B.’s interests as creditors of D., that A. wonld pay to D. a certain sum of money if B. would likewise do so, and suppose further that B. promised that he would pay a certain sum of money to D. for the purposes aforesaid, and, upon A.’s paying the amount he promised to D., B. executes a negotiable note payable to D'. and delivers the same to him, and D. uses the same for the intended purpose, and by reason of what A. paid and by virtue of B.’s note D. actually maintains his financial integrity, preserves his business, and is thus enabled, if necessary, to repay his creditors, including both A. and B., in full, would not B.’s note be based upon a valuable consideration and be enforceable by D. in a court of law ? In my judgment there is but one possible answer to the foregoing, which is that B.’s promise is enforceable; nor would the fact that A. and B. in the supposed case did not in terms ■ state the entire motive or motives that induced them to act, provided the facts are present and the parties are induced to act upon such facts.
*202In tbis connection may also be considered, tbe contention that appellant’s promise to pay the money expressed -in the note was conditional merely. In my judgment the promise to pay by appellant was absolute and without any condition whatever. The only matter, as I understand the evidence, that was left conditional, was the repayment of the money to appellant and McCornick. If the amount of money abstracted from the bank was recovered, or if made good by the voluntary acts of the stockholders, then appellant was to be repaid one-half of the amount he agreed to1 pay before McCornick should receive any of the amount he paid. It was, however, quite well understood between appellant and McCornick that, in order to preserve the integrity of the bank’s working capital, the amount of money agreed to be paid by each was to be a part of the assets of the bank absolutely and unconditionally. This was accomplished when McCornick paid the fifty thousand dollars into the bank and appellant executed and delivered to it his promissory note, which was intended to be and was made a part of the bank’s available assets. All that the parties intended to accomplish was thus accomplished. The bank’s impaired capital was made good; the possible consequences of a run on the bank were averted. The results sought after were not only legal, but were laudable, and in the end profitable not only to the bank as a corporate entity, but in a measure likewise to both McCornick and appellant.
Whether appellant shall hereafter be made whole if the lost money be recovered, or if the stockholders shall replace it by a voluntary assessment, is, however, merely collateral to the main issue, and is of no importance now. So' long as appellant’s unconditional promise to pay, which, as I have shown, is based upon a sufficient legal consideration, remains unfulfilled, so long he is in default, and can and ought to be required to redeem that promise.
In my judgment appellant has utterly failed to show that the judgment is erroneous, illegal, or unjust, and hence it ought to be affirmed.